[Cite as State v. Charity, 2020-Ohio-4720.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  MAHONING COUNTY

                                              STATE OF OHIO,

                                              Plaintiff-Appellee,

                                                      v.

                                        EARL L. CHARITY III,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 19 MA 0001


                                               Motion to Reopen

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                                 JUDGMENT:
                                                   Denied



 Atty. Paul Gains, Mahoning County Prosecutor and Atty. Ralph Rivera, Assistant
 Prosecutor, Mahoning County Prosecutor’s Office, 21 West Boardman Street, 6th
 Floor, Youngstown, Ohio 44503, for Plaintiff-Appellee and

 Atty. Lynn Maro, Maro & Schoenike Co., 7081 West Boulevard, Suite 4, Youngstown,
 Ohio 44512, for Defendant-Appellant.

                                      Dated: September 28, 2020
                                                                                         –2–




 PER CURIAM.

       Defendant-appellant, Earl Charity, III, has filed a supplement to his application to
reopen his direct appeal from his conviction of aggravated murder and a firearm
specification. State v. Charity, 7th Dist. Mahoning No. 19 MA 0001, 2019-Ohio-5252.
For the following reasons, the supplement to the application is denied.

       Our judgment in appellant’s direct appeal was filed on December 11, 2019.
Appellant timely filed his application to reopen his direct appeal on March 4, 2020.
Plaintiff-appellee, the State of Ohio, did not file a response to appellant’s application.
We then addressed appellant’s application and denied it on May 29, 2020. State v.
Charity, 7th Dist. Mahoning No. 19 MA 0001, 2020-Ohio-3162.

       As of May 29, 2020, appellant’s application to reopen his appeal is no longer
pending before this court. Appellant filed the supplement to his application on June 18,
2020. Thus, appellant is attempting to supplement an application that is no longer
pending before this court. Because appellant is attempting to supplement an
application that is no longer pending before this court, the supplement is moot.

       For the reasons stated above, appellant’s supplement to his application to
reopen his appeal is hereby denied as moot.



 JUDGE GENE DONOFRIO

 JUDGE CAROL ANN ROBB

 JUDGE DAVID A. D’APOLITO



                                  NOTICE TO COUNSEL

 This document constitutes a final judgment entry.




Case No. 19 MA 0001